Citation Nr: 0606769	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury, to include loss of use of the 
arm/hand.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from June 1958 to 
June 1962.  The evidentiary record indicates that he had one 
year of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO), which granted 
service connection and assigned a 20 percent evaluation for 
lumbosacral strain; effective from July 31, 2001, and denied 
service connection for residuals of a right shoulder injury, 
to include loss of use of the arm/hand, residuals of a head 
injury, and a cervical spine disability.  An April 2005 RO 
determination (See April 2005 Supplemental Statement of the 
Case) reclassified the service-connected low back disability 
as including lumbosacral degenerative joint disease and 
degenerative disc disease.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
procedural history and the legal distinction in Fenderson, 
the Board has reframed the low back disability rating issue 
as that delineated on the title page of this decision.

In June 2005, a videoconference hearing was held before the 
undersigned Board Member/Veterans Law Judge.

Although appellant may have raised the issue of entitlement 
to service connection for headaches, since this issue has not 
been developed, it is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A chronic right shoulder disability, including loss of 
use of the right arm/hand, was initially clinically shown 
decades after service, and has not been shown by competent 
clinical evidence to be related to service.

2.  Appellant hit his head in a November 1958 fall which did 
not result in any identifiable residuals; dizziness and 
headaches were initially manifested after an industrial-
related head injury decades after service and have been 
medically attributed to conditions other than the in-service 
head injury; and the competent clinical evidence of record 
fails to demonstrate that the veteran has chronic residuals 
of a head injury related to service.  

3.  VA medical opinion establishes it is as likely as not 
that appellant's cervical spine disability, classified as 
cervical degenerative arthritis, is related to an in-service 
injury.

4.  Throughout the rating period on appeal, the service-
connected low back arthritis and degenerative disc disease 
have been manifested primarily by complaints of low back 
pain, productive of no more than moderately restricted 
overall back motion with forward flexion of at least 40 
degrees or more, and no more than moderate intervertebral 
disc syndrome.  


CONCLUSIONS OF LAW

1.  A right shoulder disability, to include loss of use of 
the arm/hand, was not incurred in or aggravated by active 
service, nor may right elbow arthritis or ulnar nerve 
neuropathy be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

3.  A cervical spine disability, classified as cervical 
degenerative arthritis, was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, and 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); and 38 C.F.R. § 4.71a, Diagnostic Codes 
5237 and 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including an August 2001 VCAA letter that was 
sent to the appellant on the right upper extremity service 
connection appellate issue and a September 2003 VCAA letter 
that was sent to the appellant on all four appellate issues.  
Additionally, such written correspondence as well as a 
Statement of the Case and Supplemental Statement of the Case 
informed the appellant of what information and evidence was 
required to substantiate the claims in question and of his 
and VA's respective duties for obtaining evidence.  It is 
clear from the record, including the VCAA letters, that 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the Statement of the Case 
included the provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice, 
except with respect to the right upper extremity service 
connection appellate issue.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
August 2001 and September 2003 VCAA letters as discussed 
above fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); See also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  Additionally, it should be noted that appellant is 
being represented in this case by a service organization 
whose personnel are well aware of the VCAA and its 
requirements.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal to the extent indicated.  See VAOPGCPREC 7-2004 (July 
16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's verified active service medical records, VA and 
private medical records, and reports of VA examinations, 
including May 2002 and October 2003 VA orthopedic 
examinations, which are sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected back disability at issue.  Although 
appellant's service medical records, DD-214 form, and a July 
2001 claim form indicate that he had a one-year prior active 
service period, there are no pertinent contentions with 
respect to this period.  A comprehensive medical history and 
detailed findings with respect to the claimed disabilities on 
appeal over the years are documented in the medical evidence.  
Additionally, said VA examinations included adequate medical 
opinion regarding the etiology of the claimed right upper 
extremity and cervical spine disabilities, and indicated 
whether appellant has any residuals of an in-service head 
injury.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
with respect to these service connection claims and back 
disability rating issue on appeal and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Although 
during a June 2005 videoconference Board hearing, appellant 
testified to receiving chiropractic treatment shortly after 
service, he could not recall the chiropractor's name or 
address.  Without such information, VA would be unable to 
obtain such medical records, assuming they exist.  See 
transcript, pgs. 8-9.  Essentially, all available evidence 
that could substantiate said claims has been obtained.  There 
is no indication in the file that there are additional, 
available, relevant records that have not yet been obtained 
insofar as the appellate issues that are being decided in the 
Board's decision herein are concerned.  See Mayfield, supra.  

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


I.  Service Connection for Residuals of a Right Shoulder 
Injury, to include Loss of Use of the Arm/Hand

Appellant's service medical records reveal that in November 
1958, he fell from an 8 foot height and hit his head.  An 
injury/disability of the right shoulder, arm, or hand was 
neither claimed nor clinically reported.  The veteran was 
seen in January 1960, when it was noted that a piece of 
machinery had hit his right distal arm a few months earlier.  
Clinically, there was full range of motion without 
discoloration; and the impression was contusion of the right 
distal arm, lateral elbow area.  However, none of the other 
service medical records, including a May 1962 service 
separation examination, include any findings or diagnoses 
pertaining to an injury/disability of the right shoulder, 
arm, or hand.  

VA clinical records reveal that in January 2001, appellant 
reported having bilateral hand numbness.  In March 2001, 
suspected carpal tunnel syndrome was assessed.  Also, 
appellant reported that he had experienced stiffness and 
tingling in the fingers for the past year.  In May 2001, 
bilateral ulnar nerve neuropathy was electrodiagnostically 
shown.  In August 2001, appellant's complaints included right 
shoulder pain and pain and numbness from the elbow to the 
hand.  

In a March 2002 private clinical record, it was noted that 
appellant's bilateral upper extremities neuropathy with 
tingling in the fingers began in January 2001.  

On May 2002 VA orthopedic examination, appellant reported 
that during service in 1958, he had fallen from a height, 
landing on his head, right shoulder, and low back.  The 
examiner stated that he reviewed the claims file, and that 
the service medical records documented a fall in which 
appellant hit his head.  Clinically, the right shoulder 
rotator cuff was slightly tender.  X-rays of the right elbow 
revealed a right olecranon spur with possible bursitis.  
Pertinent diagnoses were right elbow olecranon spur and right 
shoulder rotator cuff tendonitis.  The examiner opined that 
it was unlikely that the right elbow olecranon spur and right 
shoulder rotator cuff tendonitis were the result of in-
service injury.  

VA clinical records reveal that in August 2003, appellant 
underwent right ulnar nerve transposition surgery for ulnar 
nerve entrapment neuropathy.  An April 2004 study revealed 
right median nerve compression (carpal tunnel syndrome).  In 
April 2004, right arm pain was assessed as possibly the 
result of cervical degenerative joint disease.  

On October 2003 VA examination, the examiner stated that she 
reviewed the claims file and discussed therein the relevant 
service medical records, including the January 1960 trauma to 
the right distal arm.  The examiner noted that the service 
medical records did not reveal any hand pain, numbness, or 
dysthesia other than the aforementioned blow to the right 
lateral elbow "which would have not affected the ulnar nerve 
and not explain the left-sided symptoms."  She opined that 
there was no significant elbow trauma in service and that the 
ulnar nerve entrapment at the elbow was unrelated to service.  

Although the appellant contends and has testified that his 
right upper extremity disability is related to service, he is 
not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).

In summary, a chronic right shoulder disability, including 
loss of use of the right arm/hand, was not present in service 
or proximate thereto.  A chronic right shoulder disability, 
including loss of use of the right arm/hand, was initially 
clinically shown decades after service, and in the absence of 
demonstration of continuity of symptomatology, at a time too 
remote from service to be reasonably related to service.  
According to VA medical opinions, it is not likely that right 
shoulder cuff tendonitis, right elbow olecranon spur, or 
ulnar nerve entrapment is related to service.  The May 2002 
and October 2003 VA medical opinions are unrebutted by any 
other competent clinical evidence or opinion of record.  The 
overwhelmingly negative evidence, including said VA medical 
opinions which state that the claimed right upper extremity 
disability is not related to service, outweighs the 
appellant's lay assertions as to etiology of current 
disability.  As the preponderance of the evidence is against 
the claim, service connection for right shoulder disability, 
including loss of use of the right arm/hand, is denied.  


II.  Service Connection for Residuals of a Head Injury

Appellant's service medical records reveal that in November 
1958, he fell from an 8 foot height and hit his head.  No 
loss of consciousness was reported.  Except for a tender 
thigh, there were no other abnormal clinical findings.  The 
impression was contusion.  Bedrest and return to sick call as 
needed were prescribed.  In December 1958, he was 
hospitalized for diagnosed pneumonia and associated symptoms 
included headache.  In November 1959, his symptoms included 
headache, and viral infection was assessed.  In December 
1959, he was diagnosed as having a migraine.  Significantly, 
on May 1962 service separation examination and in an 
accompanying medical questionnaire, there were no complaints, 
findings, or diagnoses pertaining to residuals of a head 
injury.  

VA clinical records reveal that in January 2001, appellant 
reported having hit his forehead at work with continuous 
dizziness and headaches starting the next day.  It was noted 
that an emergency room visit had resulted in a diagnosis of 
labyrinthitis versus benign positional vertigo; and that a CT 
scan was negative.  In June 2001, he reported that the 
dizziness spells had gradually cleared and resolved.  In 
October 2001, he reported having frontal headaches for the 
past 5 days.  In August 2003, he complained of headaches for 
the past 4 months.  Headaches of unknown etiology were 
assessed.  A CT scan of the head and sinus x-rays in 
September 2003 were negative, although mild degenerative 
arthritis of the cervical spine was reported.  In October 
2003, it was reported that his headaches had been occurring 
for two years or more.  

In the report of the October 2003 VA examination, the 
examiner stated that she reviewed the claims file and 
discussed therein the relevant service medical records, 
including the November 1958 head trauma from a fall in 
question.  Additionally, she discussed therein the lack of 
any complaints of frequent headaches in service; the January 
2001 head trauma in question with subsequent headaches; and 
the fact that appellant reported that hot shower water on his 
neck helped his headache.  X-rays of the cervical spine 
showed disc space narrowing and osteophytes, and cervical 
degenerative disc disease and degenerative joint disease were 
assessed.  With respect to the assessment of cervical 
degenerative joint disease, the examiner noted that the 
headaches had been associated with the head trauma in 2001 
but not the in-service head trauma, and opined that 
appellant's headaches were likely related to the cervical 
degenerative disc disease, not the in-service trauma.  

VA clinical records reveal that in April 2004, appellant's 
dizziness was assessed to most likely due to orthostatic 
hypotension, although it was noted that occasional episodes 
of dizziness and vertigo with absence of any other neurologic 
symptoms when turning his neck could represent 
vertebrobasilar insufficiency caused by degenerative joint 
disease.  

Although the service medical records document head trauma in 
November 1958, the remainder of appellant's service medical 
records, including a service separation examination report, 
do not include any definite complaints, findings, or 
diagnoses pertaining to residuals of a head injury.  
According to the examiner who conducted the October 2003 VA 
examination, frequent headaches were initially manifested 
after an industrial-related head injury decades after 
service, and were medically attributed to conditions other 
than the in-service head injury.  Furthermore, in a recent 
April 2004 VA clinical record, appellant's dizziness, that 
was initially manifested after an industrial-related head 
injury decades after service, was medically attributed to 
conditions other than the in-service head injury.  The 
October 2003 and April 2004 VA clinical conclusions are 
unrebutted by any other competent clinical evidence or 
opinion of record.  

The Board has considered appellant's contentions and 
testimony as to the circumstances and nature of the claimed 
head injury disability.  However, the critical point is that 
there is no competent evidence indicating that the appellant 
currently has any residuals of an in-service head injury.  In 
Brammer, supra., the Court held that in the absence of proof 
of a present disability there can be no valid claim.  
Appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu, supra.  As such, there are no 
residuals of an in-service head injury to service connect.  

Thus, given the lack of competent clinical evidence showing 
that appellant has any residuals of an in-service head 
injury, the claim for service connection for residuals of a 
head injury is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.


III.  Service Connection for a Cervical Spine Disability

Although appellant's service medical records document that he 
fell from an 8 foot height in November 1958 and hit his head, 
a cervical spine disability was neither claimed nor 
clinically reported.  None of the service medical records, 
including a May 1962 service separation examination, include 
any findings or diagnoses pertaining to a cervical spine 
disability.  However, the positive evidence includes a May 
2002 VA orthopedic examination report, which included 
radiographic findings of cervical spine degenerative facet 
arthritis, and a medical opinion that it was as likely as not 
that appellant's cervical spine degenerative changes were 
caused by the in-service November 1958 fall in question.  
With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that given the recent VA opinion 
that appellant's cervical spine degenerative arthritis is 
related to service and the fact that trauma to the head 
region was documented in the service medical records, the 
evidence of record supports service connection for a cervical 
spine disability, classified as cervical degenerative 
arthritis.


IV.  An Initial Evaluation in Excess of 20 Percent for a Low 
Back Disability

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected low back 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended twice, effective September 
23, 2002 and effective September 26, 2003.  It should be 
pointed out, however, that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected back disability 
for the periods in question.  Under the old criteria 
effective prior to September 26, 2003 (other than the 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293), a 20 percent evaluation was warranted 
under Code 5292 for moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation required severe 
limitation of motion.  38 C.F.R. Part 4, Code 5292.  A 20 
percent evaluation was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation may also be assigned if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Code 5295.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerks or other neurologic findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.  

Effective September 23, 2002, the diagnostic criteria for 
rating intervertebral disc syndrome under Code 5293 underwent 
revision.  As amended, for the period from September 23, 2002 
through September 25, 2003, Diagnostic Code 5293 stated that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 in effect during the period from 
September 23, 2002 through September 25, 2003, a 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the last 12 months.  A 40 percent rating was warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Note (1) to the amended version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

With respect to the period effective from September 26, 2003, 
the new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 20 percent rating requires 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  NOTE 
(1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

On May 2002 VA orthopedic examination, appellant's back had 
no paraspinal muscle tenderness or spasms.  Forward flexion 
of the lumbar spine was to 45 degrees and extension was to 20 
degrees.  Lateroflexion was to 30 degrees, bilaterally, and 
rotation was to 25 degrees, bilaterally.  Straight leg 
raising was to 80 degrees without pain.  Motor strength and 
sensation of the lower extremities were unremarkable.  

On October 2003 VA examination, appellant's right and left 
calves measured 36 inches and 34 inches, respectively.  The 
back had no muscle asymmetry.  Forward flexion of the back 
was to 85 degrees and extension was to 30 degrees.  
Lateroflexion was to 30 degrees and rotation was to 40 
degrees, bilaterally.  Reflexes were "1+" and symmetrical.  
X-rays revealed moderate degenerative disc disease at L5-S1 
with osteophytes.  The pertinent assessment was degenerative 
disc disease/degenerative joint disease at L5-S1 with stable 
range of lumbar spine motion, left calf wasting, and back 
pain.  

VA clinical records reveal that in April 2004, appellant's 
gait was described as normal.  In February 2005, he 
complained of a new problem 3 weeks ago involving left lower 
extremity "limping."  Clinically, muscle strength in the 
lower extremities was all "4+" on the right and "5-" on 
the left.  Knee deep tendon reflexes were "2+" and 
symmetric.  Gait was described as "pretty good" with no 
limping observed.  Tandem gait was impaired.  The pertinent 
impression was new right lumbar radicular pain.  In March 
2005, it was indicated that an MRI of the back last month 
showed a disc bulge and arthritis.  Clinical findings 
primarily related to other conditions.  

It is the Board's opinion that the overall restricted motions 
of the lumbar spine clinically demonstrated throughout the 
rating period on appeal were no more than moderate and in 
particular, forward flexion was significantly greater than 30 
degrees.  Thus, the overall restricted motions of the back do 
not meet the criteria for an initial evaluation in excess of 
the currently assigned 20 percent under Code 5292 or the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  An initial evaluation in excess of 20 percent under 
Code 5295 would not be warranted, since the severity of any 
lumbosacral strain on those VA examinations cannot reasonably 
be characterized as more than moderate in degree.  
Significantly, there were no paraspinal muscle spasms.  
Severe limitation of back motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion has 
not been more nearly approximated.

Appellant did not have any significant motor weakness/sensory 
diminishment of the lower extremities on said VA 
examinations, although there was slight left calf wasting on 
October 2003 VA examination.  Although a recent VA clinical 
record in February 2005 revealed that he had right lumbar 
radicular pain, no more than mildly decreased lower extremity 
strength was clinically shown and no limp has been 
demonstrated.  Since the clinical evidence does not reveal 
that the appellant has severe paravertebral muscle spasms, 
loss of deep tendon reflexes, severe motor weakness/sensory 
diminishment of the lower extremities, or any foot drop, and 
no incapacitating intervertebral disc syndrome episodes, as 
that term is defined by VA regulation, have been described by 
appellant, an evaluation for the service-connected low back 
disability in excess of 20 percent is not warranted under 
Diagnostic Code 5293 or 5243, as in effect prior to September 
23, 2002, as amended from September 23, 2002 through 
September 25, 2003, and as amended from September 26, 2003.

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§  4.10, 
4.40, and 4.45 and Deluca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Although moderately 
restricted overall motion of the low back was clinically 
shown during the periods in question, nevertheless appellant 
retained significant back movement and function.  His low 
back disability has not been shown to preclude ambulation, 
bending, or other functions, albeit these activities were 
apparently limited by back pain as contemplated by the 
assigned rating.  Furthermore, his back pain was not 
described as excruciating in severity.  Any spinal discogenic 
disease has not been clinically shown to result in severe 
sensory or motor impairment in the lower extremities or 
incapacitating intervertebral disc syndrome episodes during 
the periods in question.  

The Board finds that the currently assigned 20 percent 
evaluation in effect for the low back disability contemplates 
the demonstrated functional impairment from said disability.

As instructed by the revised version of Diagnostic Code 5293 
in effect from September 23, 2002 through September 25, 2003, 
the Board has considered whether a higher evaluation might be 
warranted by assigning separate evaluations for chronic 
orthopedic and neurologic manifestations of the back 
disability.  However, the May 2002 VA orthopedic examination 
did not reveal any neurologic symptoms of the lower 
extremities resulting from the service-connected lumbosacral 
discogenic/arthritis disease as to warrant a separate 
evaluation.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presented such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.




ORDER

Service connection for a right shoulder disability, to 
include loss of use of the arm/hand, is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for a cervical spine disability, 
classified as cervical degenerative arthritis, is granted.

An initial evaluation in excess of 20 percent for the 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


